DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 10/23/2020 has been entered. Claims 2 and 12 were cancelled. Claims 1, 3-11, and 13-20 are pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CLAIMS:
in claim 1, line 10, replacing “the transitional oxide” with -- the first transitional oxide --. 
in claim 3, line 1, replacing “The device” with -- The resistive switching device --. 
in claim 3, line 1, replacing “the transitional oxide” with -- the first transitional oxide --. 
in claim 4, line 1, replacing “The device” with -- The resistive switching device --. 
in claim 4, line 1, replacing “the transitional oxide” with -- the first transitional oxide --. 
in claim 5, line 1, replacing “The device” with -- The resistive switching device --. 
in claim 6, line 1, replacing “The device” with -- The resistive switching device --. 
in claim 7, line 1, replacing “The device” with -- The resistive switching device --. 
in claim 8, line 1, replacing “The device” with -- The resistive switching device --. 
in claim 9, line 1, replacing “The device” with -- The resistive switching device --. 
in claim 9, lines 1-2, after “includes”, replacing “a transitional oxide” with -- the first transitional oxide --. 
in claim 10, line 1, replacing “The device” with -- The resistive switching device --. 
in claim 11, line 3, after “a second alloy layer on”, replacing “the transitional oxide” with -- the first transitional oxide --. 
in claim 13, line 2, replacing “the transitional oxide” with -- the first transitional oxide --. 
in claim 14, line 2, replacing “the transitional oxide” with -- the first transitional oxide --. 
in claim 19, line 2, replacing “a transitional oxide” with -- the first transitional oxide --. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892